 



Exhibit 10.2
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (the “Agreement”), made as of August 10,
2007, between Diversicare Leasing Corp., a Tennessee corporation, hereinafter
referred to as the “Lender”, and Bridge Associates LLC, as trustee for the SMSA
Creditors’ Trust, a Texas trust, hereinafter referred to as “Borrower”.
     WHEREAS, twenty-four entities (individually the “Debtor” and collectively
the “Debtors”) filed voluntary chapter 11 petitions on January 17, 2007, and
these bankruptcy cases are being jointly administered in the case of Senior
Management Services of Treemont, Inc., Bankruptcy Case No. 07-30230, in the U.S.
Bankruptcy Court for the Northern District of Texas;
     WHEREAS, a Liquidating Trust (as defined in the Modified Plan and sometimes
referred to herein as the “SMSA Creditors’ Trust”) has been established pursuant
to the terms of the First Amended Chapter 11 Plan Proposed dated June 17, 2007
jointly filed by the Debtors, which plan was modified and filed as the First
Amended Modified Chapter 11 Plan Proposed by the Debtors (the “Modified Plan”);
     WHEREAS, on August 1, 2007, the Bankruptcy Court held a hearing on the
Modified Plan and entered an order confirming the Modified Plan on such date
(the “Confirmation Order”);
     WHEREAS, Borrower is the duly appointed and serving trustee of the SMSA
Creditors’ Trust, as well as the Plan Agent (as defined in the Modified Plan);
     WHEREAS, Lender has agreed to loan to Borrower up to Two Million Two
Hundred Thousand Dollars ($2,200,000.00) (the “Loan”); and
     WHEREAS, as a condition to the Loan, Borrower has agreed to grant Lender a
first priority security interest in certain collateral described herein;
     NOW, THEREFORE, for good and valuable consideration Lender and Borrower
hereby agree as follows:
I. CREDIT FACILITY
     1.1 Subject to the terms and conditions of this Agreement, Lender will loan
to Borrower the amount of up to Two Million Two Hundred Thousand Dollars
($2,200,000.00) (the “Indebtedness”).
     1.2 This Loan is not a revolving credit facility. Each dollar advanced by
the Lender shall reduce the amount available to Borrower regardless of whether
or not any monies previously advanced have been repaid. Lender shall have no
obligation to re-advance any amount that has been previously advanced and
repaid.
     1.3 This Loan shall be evidenced by a promissory note (the “Note”) in favor
of the Lender bearing interest at the rate of twelve and one-half percent
(12.5%) per annum. All
[Signature Page — Loan and Security Agreement ]

 



--------------------------------------------------------------------------------



 



amounts of principal, interest, fees and expenses remaining outstanding pursuant
to the Note shall be payable in full by no later than August 10, 2008.
     1.4 This Loan is secured by a first priority security interest in certain
collateral as described below.
     1.5 The monies advanced hereunder shall only be used to pay undisputed or
court-approved Administrative Expenses, Priority Claims, Priority Tax Claims,
Convenience Claims, Miscellaneous Secured Claims and periodic payments due to
undisputed or court-approved Class 1 Priority Claims pursuant to the Modified
Plan and to pay reasonable and legitimate expenses of the Plan Agent/Trustee,
including attorneys’ fees, incurred after the effective date of the Modified
Plan.
     1.6 The Borrower, may request advances from the Lender to pay when due any
of the items identified in paragraph 1.5 hereof when the Debtors and the
Borrower do not have sufficient cash to pay these claims or expenses. Requests
for advances shall be made in writing and delivered to Lender by facsimile,
email or overnight delivery at the following address:
c/o Advocat Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027-2926
Attn: Glynn Riddle, CFO
Facsimile: (615) 771-7409
Email: griddle@Advocat-Inc.com
     Each request for an advance against the principal amount of the Loan shall
state the amount of cash currently held by the Borrower and Debtors, shall
identify the nature and amount of the claims or expenses that are then due for
payment, and shall be signed by the Borrower as an acknowledgement that the
information set forth in the request is true to the best of the Borrower’s
knowledge, information and belief. The Lender shall advance the sum requested to
the Borrower by wire transfer within three business days of the receipt of the
request for an advance until such time as a maximum of $2,200,000 has been
advanced to the Borrower; provided, however that notwithstanding any other
provision in this Agreement, the Note, the Confirmation Order or any other
document or instrument to the contrary, no advances shall be made hereunder
above a maximum of $1,950,000 unless the parties mutually agree at the time of
such advance. No advances hereunder shall be made prior to the Closing Date.
Upon the full execution of this Agreement and the satisfaction of the conditions
to closing set forth in Section IV, Lender shall provide an initial funding
under the Loan in the amount of $1,800,000.
          1.7 Lender shall wire approved and appropriate advances pursuant to
the following account:
Senior Management Services of Palestine, Inc.
Plains Capital Bank
Dallas, Texas
ABA#111 322 994
Acct #3100005713
Name of Account: Palestine Operating Account

 



--------------------------------------------------------------------------------



 



II. SECURITY INTEREST AND RIGHTS
     2.1 The Borrower hereby absolutely assigns to Lender and grants to Lender a
security interest in the following property whether now or hereafter arising,
whether now owned or hereafter acquired and wherever located (hereinafter
collectively referred to as the “Collateral”):
          a. All accounts, accounts receivable and contract rights providing for
payments of money to any Debtor or Borrower, including specifically, but without
limitation, healthcare insurance and all other receivables and amounts due from
private insurance programs, federal and state health care reimbursement
programs, including all Medicare and Medicaid programs, as well as all amounts
due to any Debtor or the Borrower with respect to current cost reports, prior
year cost reports, and terminating cost reports, if any (collectively the
“Accounts”), chattel paper, documents, and instruments evidencing the Accounts,
and all intangible personal property relating to the recordation, monitoring,
collection, servicing and payment of Accounts and data processing contracts,
computer software licenses, cash management contracts and other contracts and
licenses relating to the servicing of Accounts. Notwithstanding the foregoing,
“Accounts” as used herein shall be limited to those Accounts of the Debtors
described on Exhibit A; and
          b. All proceeds, products, rents and profits of or from any and all of
the property described in paragraph 2.1a. and, to the extent not otherwise
included, all payments under insurance (whether or not Lender is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral. For
purposes of this Agreement, the term “proceeds” includes whatever is receivable
or received when Collateral or proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary.
     All of which hereinafter sometimes is referred to collectively as the
“Collateral.”
     2.2 Lender shall have the right, in accordance with the terms of the
Collection Services Agreement between the parties of even date herewith, to
collect the Accounts or proceeds therefrom, and apply same to the Indebtedness
as provided in the Note.
III. BORROWER’S COVENANTS AND WARRANTIES
     3.1 Affirmative Covenants and Warranties. The Borrower hereby covenants and
warrants that:
          a. Borrower is a limited liability company organized and existing
under the laws of the State of Delaware; Borrower’s place of business, principal
residence and chief executive office is located in New York at 747 Third Avenue,
Suite 32A, New York, New York 10017. Any notices hereunder may be sent to the
address appearing after Borrower’s signature. Borrower will notify Lender
promptly in writing of any change in the location of its principal place of
business or its status as Trustee of the SMSA Creditors’ Trust or Plan Agent (as
defined in the Modified Plan).
          b. Borrower is the owner of the Collateral free from any adverse lien,
except for the existing lien of OHI Asset (SMS) Lender, Inc., pursuant to the
Debtor-in-Possession

 



--------------------------------------------------------------------------------



 



Financing Agreement dated May 4, 2007, the outstanding balance of which, if any,
shall be paid in full by the Borrower in accordance with the Modified Plan prior
to requesting any advances from Lender on this Loan. Borrower will defend the
Collateral against all claims and demands of all persons at any time claiming or
asserting a lien, security interest, or claim against any the Collateral or the
proceeds thereof.
          c. Attached as Exhibit B to this Agreement is the Borrower’s good
faith, best estimate of a budget reflecting the timing and anticipated amount of
advances to be requested pursuant to paragraph 1.6 hereof, including the initial
request being made as of the date of this Agreement.
          d. So long as any amount remains due and owing to Lender related to
this Indebtedness, then Borrower shall make no distributions to claimants or
creditors other than those expressly authorized and identified in paragraph 1.5
hereof.
          e. If any of Borrower’s Accounts should be evidenced by promissory
notes, trade acceptances, or other instruments for the payment of money,
Borrower immediately upon demand by Lender will deliver same to Lender,
appropriately endorsed to Lender’s order. Regardless of the form of such
endorsement, Borrower hereby waives presentment, demand, notice of dishonor,
protest and notice of protest, and all other notices with respect thereto.
          f. Borrower will cooperate as reasonably requested by the Lender with
the collection of the Accounts or providing any information or assistance
necessary for the Lender to collect the Accounts.
          g. The Confirmation Order and the Modified Plan provide that the
Collateral is free and clear of all liens, claims and encumbrances, and that the
liens granted herein constitute duly perfected, first priority liens on and
security interests in the Collateral. At the request of Lender, Borrower will
join with Lender in executing one or more financing statements pursuant to the
Uniform Commercial Code, in form satisfactory to Lender, and will pay the cost
of filing or recording the same or this Agreement in all public offices wherever
filing or recording is deemed by Lender to be necessary or desirable. A copy of
this Security Agreement or copies of any financing statements executed herewith
may be filed in lieu of originals in any public office.
          h. Neither the execution, the delivery nor the performance of this
Agreement and all related documents by Borrower will constitute a default under
or conflict with the trust agreement creating the SMSA Creditors’ Trust or any
agreement, contract, document, or instrument to which Borrower is now a party.
The execution of all necessary resolutions and other prerequisites of actions by
the Borrower have been duly performed so that the individual executing this
Agreement and related documents on behalf of Borrower is duly authorized to bind
Borrower by his signature. By signing below on behalf of Borrower, the
individual executing this Agreement on behalf of Borrower also personally makes
the warranties set forth in the preceding sentence.

 



--------------------------------------------------------------------------------



 



          i. Borrower will keep the Collateral free from any lien, security
interest, or encumbrance hereto other than that granted to Lender herein and
will not waste or destroy the Collateral or any part thereof.
          j. Borrower’s operations and activities are conducted in accordance
with all applicable laws and regulations, and Borrower covenants that such
activities shall continue to be so conducted.
          k. Borrower will execute such other assignments, security agreements,
financing statements, and other documents that Lender may reasonably deem
necessary to further evidence the obligations provided for herein or to perfect,
extend, or clarify Lender’s rights in any property securing or intended to
secure the Indebtedness. Lender is hereby appointed as Borrower’s
attorney-in-fact with full power of substitution for the signing of financing
statements and other similar filings with government offices for perfecting
security interests granted hereby. Borrower acknowledges that this power of
attorney is coupled with an interest and is irrevocable.
          l. To the knowledge of the Borrower, each of the Debtors and their
agents kept accurate and complete records of the Accounts. Lender, or any of its
Agents, shall have the right to call at Borrower’s place or places of business,
at intervals to be determined by Lender and, without hindrance or delay, to
inspect, audit, check, and make extracts from the books, records, journals,
orders, receipts, correspondence, and other data relating to the Accounts or to
any other transactions between the parties hereto.
          m. To the knowledge of the Borrower, each Account is based on an
actual and bona fide rendition of services to customers, made by one or more of
the Debtors.
          n. To the knowledge of the Borrower, each Account has been billed or
will be billed by no later than August 31, 2007 and forwarded to the applicable
account debtor for payment in accordance with applicable laws and is in
compliance and conformance with any requisite procedures, requirements and
regulations governing payment by such account debtor with respect to such
Account, and, if due from a private insurance program or a federal or state
healthcare reimbursement program, is properly payable directly to one or more of
the Debtors.
          o. To the knowledge of the Borrower, the customers of the Debtors have
accepted the services, owe and are obligated to pay the full amounts stated in
the invoices representing the Accounts according to their terms, without
dispute, offset, defense, counterclaim or contra, except for (i) disputes and
other matters arising in the ordinary course of business and (ii) offsets and
deductions relating to Accounts owed or owing by Medicare and Medicaid account
debtors that may arise under applicable law. Specifically, but without
limitation, each Debtor has the requisite provider number or other permit to
bill all third-party payor programs in which each Debtor participates and
currently bills. To the knowledge of the Borrower, there is no investigation,
audit, claim review or other action pending or threatened which could result in
non-payment by any such third-party payor.
          p. Upon demand, Borrower will advance to Lender, or, at Lender’s
option, reimburse Lender, for the following expenses incurred on or after the
Closing Date:

 



--------------------------------------------------------------------------------



 



               (i) All taxes that Lender may be required to pay because of the
Indebtedness or because of Lender’s interest in any Collateral securing the
payment of the Indebtedness;
               (ii) All court costs and other reasonable expenses that Lender
may incur in connection with the administration, or enforcement of this
Agreement or of any other document pertaining to the Indebtedness;
               (iii) All court costs and other reasonable expenses incurred
after an Event of Default (as such term is defined in paragraph 8.1) in
collecting any part of the Indebtedness;
               (iv) All court costs and other reasonable expenses arising from
any litigation, investigation, or administrative proceeding (whether or not
Lender is a party thereto) that Lender may incur as a result of the Indebtedness
or as a result of Lender’s association with Borrower;
               (v) All court costs and other reasonable expenses incurred in
defending any claim asserted against Lender related to the Indebtedness, the
Loan or the Collateral securing the Indebtedness and Loan; and
               (vi) Reasonable attorneys’ fees incurred in connection with any
of the foregoing.
     If Lender pays any of the foregoing expenses, they shall become a part of
the Indebtedness and shall bear interest at the rate set forth in the Note. This
paragraph shall remain in full effect regardless of the full payment of the
Indebtedness, the purported termination of this Agreement, the delivery of the
executed original of this Agreement to Borrower, or the content or accuracy of
any representation made by Borrower to Lender. Provided, Lender may terminate
this paragraph by executing and delivering to Borrower a written instrument of
termination specifically referring to this paragraph.
          q. Borrower agrees to notify Lender promptly in writing of receipt of
notice from any Account debtor, including without limitation any state or
federal healthcare reimbursement program, of any dispute regarding such Account
or any claim to recover or offset alleged overpayments against amounts due on
the Accounts.
IV. CONDITIONS TO CLOSING
     4.1 Lender shall have no obligation to advance any sums to Borrower until
each of the following conditions has been satisfied or waived by Lender in its
sole discretion:
          a. The trust agreement constituting the SMSA Creditors’ Trust has been
duly authorized and fully executed and a valid trust relationship has been
formed thereby between the Borrower and the beneficiaries of the SMSA Creditors’
Trust.

 



--------------------------------------------------------------------------------



 



          b. Title to the Collateral shall have been transferred to Borrower by
each of the Debtors, and all prior liens and security interests on the
Collateral shall have been satisfied and released.
          c. The Borrower and Lender shall have entered into the Collection
Services Agreement.
          d. The Lender shall have received an opinion from the Borrower’s
counsel indicating that upon the filing of a completed UCC-1 statement with the
Delaware Secretary of State Lender will have a perfected security interest in
the Collateral.
          e. The Borrower shall have executed and delivered to Lender a properly
completed UCC-1 form sufficient for filing with the office of the Secretary of
State for Texas; and
          f. The Borrower shall have signed a certificate indicating that no
other creditor of the Borrower has been granted a consensual security interest
in any of the Collateral.
V. PROTECTIVE ACTION
     5.1 At its option, Lender may discharge taxes, liens, security interests,
or other encumbrances at any time levied or placed on the Collateral. Borrower
agrees to reimburse Lender on demand for any payment made, or any expense
incurred, by Lender pursuant to the foregoing authorization, together with
interest thereon from date of payment at the rate, which is the rate set forth
in the Note evidencing the loans hereunder.
VI. DEFAULT
     6.1 The occurrence of any of the events specified herein below shall make
all sums of interest and principal remaining on the Indebtedness immediately due
and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, except as hereinafter specified:
          a. Default in the punctual payment when due of any of the Indebtedness
and continuation of said default for a period of five consecutive calendar days;
          b. Default in the due performance or observance by it of any term or
covenant hereunder and such default shall continue unremedied for a period of
15 days after written notice to the Borrower by Lender;
          c. Any covenant, warranty, representation, or statement made or
furnished to Lender by or on behalf of Borrower or in connection with this
Agreement proving to have been false in any material respect when made or
furnished;
          d. Any default by Borrower of its obligations under the Collection
Services Agreement of even date herewith between Borrower and Diversicare
Management Services Co., an affiliate of Lender, which default is not cured in
accordance with the terms of the cure period, if any, set forth in that
agreement; and

 



--------------------------------------------------------------------------------



 



          e. Any default by any of the Debtors under the Blocked Account
Agreement of even date herewith by and among Lender, PlainsCapital Bank, and
certain of the Debtors defined as the “Borrowers” therein, which default is not
cured in accordance with the terms of the cure period, if any, set forth in that
agreement.
     6.2 Upon the occurrence of any Event of Default and notwithstanding any
language herein to the contrary, Lender shall have absolutely no obligation to
make any additional advances on the Loan.
VII. REMEDIES
     7.1 Upon the occurrence of an Event of Default and at any time thereafter,
Lender shall have all the rights and remedies of a secured party under the
Uniform Commercial Code and any other right Lender may have at law or equity.
Lender may require Borrower to assemble the Collateral and make it available to
Lender at a place or places, to be designated by Lender, reasonably convenient
to both parties. Unless the Collateral threatens to decline speedily in value,
or is of a type customarily sold on a recognized market, Lender will give
Borrower reasonable notice of the time and place of any public sale thereof or
of the time after which any private sale or any other intended disposition
thereof is to be made. The requirements of reasonable notice shall be met if
such notice is mailed, postage prepaid, to the address of Borrower shown at the
end of this Agreement at least ten (10) days before the time of the sale or
disposition. Borrower agrees to pay all expenses of retaking, holding, preparing
for sale, and selling the Collateral, together with any court costs and Lender’s
reasonable attorney’s fees; all such expenses, costs and fees shall be deemed
part of the Indebtedness. Lender may exercise its lien upon and right of setoff
against any monies, credits, deposits or instruments that Lender may have in its
possession and which belong to Borrower or to any other person or entity liable
for the payment of any or all of the Indebtedness. The remedies provided Lender
in this Agreement are not exclusive of any other remedies that may be available
to Lender under any other document or at law or equity.
     7.2 No delay or omission on the part of Lender in exercising any right
hereunder or in demanding strict compliance with the terms of this Agreement
shall operate as a waiver of such right or of any other right under this
Agreement or of demanding strict compliance with the terms of this Agreement. No
waiver by Lender of any default shall operate as a waiver of any other default
or of the same default on a future occasion.
VIII. MISCELLANEOUS AND DEFINITIONS
     8.1 As used in this Agreement, the term:
          a. “Default” is any of the events specified in the Default section of
this Agreement, whether or not any requirement for the giving of notice, the
lapse of time or both has occurred.
          b. “Event of Default” means any of the events specified in the Default
section of this Agreement provided that any requirement for the giving of
notice, the lapse of time, or both has been satisfied.

 



--------------------------------------------------------------------------------



 



          c. “Person” means an individual, partnership, corporation (including a
business trust), a joint stock company, trust, estate, unincorporated
association, joint venture, limited liability company, limited liability
partnership or other entity, or a governmental authority.
     8.2 Upon satisfaction in full of the Indebtedness, Lender may notify the
Borrower in writing of its intent to surrender to the Borrower any Accounts
remaining outstanding. By no later than the thirtieth (30th ) day following the
date of the written notification from Lender of its intent to surrender
Accounts, the Borrower may elect to retrieve such Accounts. Should Borrower fail
to retrieve such Accounts by the thirtieth (30th) day following the written
notification by the Lender, then Lender may, in its sole discretion, cease all
activities related to the collection of the Accounts or continue such collection
actions in exchange for a collection fee of twenty percent (20%) of the amount
collected, which shall be paid by offset from any amounts so collected.
     8.3 The captions contained in this Agreement are inserted only as a matter
of convenience and shall not be construed as defining, limiting, extending, or
describing the scope of this Agreement, any section hereof, or the intent of any
provision hereof.
     8.4 All rights of Lender hereunder shall inure to the benefit of its
successors and assigns, and all obligations of Borrower shall bind Borrower’s
successors and assigns.
     8.5 Time is of the essence with regard to each and every provision of this
Agreement.
     8.6 This Agreement, and the documents executed and delivered pursuant
hereto, constitute the entire agreement between the parties, and may be amended
only by a writing signed by all parties.
     8.7 If any provision of this Agreement shall be held invalid under any
applicable law, such invalidity shall not affect any other provision of this
Agreement that can be given effect without the invalid provision, and, to this
end, the provisions hereof are severable.
     8.8 Lender may proceed against collateral securing the Indebtedness and
against parties liable therefor in such order as it may elect, and neither
Borrower nor any surety or guarantor for Borrower shall be entitled to require
Lender to marshal assets. The benefit of any rule of law or equity to the
contrary is hereby expressly waived.
     8.9 The validity, construction and enforcement of this Agreement and all
other documents executed with respect to the Indebtedness shall be governed by,
and shall be construed and enforced in accordance with, the internal laws of the
State of Tennessee, without regard to conflicts of laws principals, except to
the extent that the Uniform Commercial Code in the State of Texas provides that
the validity or perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of Tennessee.
     8.10 Borrower acknowledges and understands that Lender’s rights under this
Loan and Security Agreement and/or its security interests in the Collateral may
be assigned to one or more entities that have loaned money to Lender.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered on their behalf by their duly authorized officers, on the
date first set out above.

                  “LENDER”       “BORROWER”
 
                DIVERSICARE LEASING CORP.       BRIDGE ASSOCIATES LLC, solely in
its capacity as Trustee for the SMSA Creditors’ Trust
 
               
By:
  /s/ L. Glynn Riddle       By:   /s/ Louis E. Robichaux, IV
 
               
Its:
  EVP & CFO       Title:   Managing Director and Trustee’s Designee
 
                            Notice Address:
 
                            747 Third Avenue, Suite 32A
New York, New York 10017
email: lrobichaux@bridgellc.com

 



--------------------------------------------------------------------------------



 



     The undersigned Debtors, in consideration of benefits to be derived by them
as a result of the Loan evidenced hereby, join in the execution of this
Agreement for the purpose granting to Lender a lien on the Collateral, to the
extent that the undersigned retain any rights with respect to the Collateral,
and authorizing the Lender to file UCC financing statements to evidence said
lien.

                  SENIOR MANAGEMENT SERVICES OF DOCTORS AT DALLAS, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV
 
Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    
 
                SENIOR MANAGEMENT SERVICES OF ESTATES AT FORT WORTH, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV    
 
           
 
      Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    
 
                SENIOR MANAGEMENT SERVICES OF HERITAGE OAKS AT BALLINGER, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV    
 
           
 
      Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    
 
                SENIOR MANAGEMENT SERVICES OF HUMBLE, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV    
 
           
 
      Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    
 
                SENIOR MANAGEMENT SERVICES OF KATY, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV    
 
           
 
      Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    
 
                SENIOR MANAGEMENT SERVICES OF NORMANDY AT SAN ANTONIO, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV    
 
           
 
      Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    

 



--------------------------------------------------------------------------------



 



                  SENIOR MANAGEMENT SERVICES OF TREEMONT, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV    
 
           
 
      Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    
 
                SENIOR MANAGEMENT SERVICES OF SHREVEPORT, INC.
 
           
 
  By:   /s/ Louis E. Robichaux, IV    
 
           
 
      Louis E. Robichaux, IV    
 
      Chief Restructuring Officer    

 